MEMORANDUM **
Guohua Tan, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order affirming the Immigration Judge’s decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
Tan testified that his wife was forced to undergo sterilization, but he failed to mention this in his asylum application. Because this omission is material and goes to the heart of Tan’s asylum claim, substantial evidence supports the agency’s adverse credibility determination. See id.
Tan therefore failed to establish eligibility for asylum, withholding of removal, and CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003) (upholding denials of withholding and CAT where claims are based on same evidence as asylum claim).
We lack jurisdiction to review Tan’s due process claim because he did not raise it *317before the agency. See Barron v. Ashcroft, 358 F.3d 674, 676 (9th Cir.2004).
PETITION REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.